Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. The amendment to the specification is approved. Rejection of the previous office action not repeated below are withdrawn based upon the arguments and amendment of the applicant.  Responses to the arguments of the applicant are presented after the first rejection they are directed to.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 at line 15, please replace “bridges”  with - - bridge- - . 
In claim 1, at line  15 after “etching operation”, please insert - -to form the trimmed resist pattern- - to make it clear that the trimming removes the resist bridges.
In claim 1, at line 12-13, please replace “plurality of line patterns extending in a first direction and arranged parallel to each other in a second direction crossing the first direction”  with - - a plurality of parallel lines extending in a first direction separated in a second direction perpendicular to the first direction- - 

In claim 9, at line 19, please replace “bridges”  with - - bridge- - . 
In claim 9, at line  19 after “etching operation”, please insert - -to form the trimmed resist pattern- - to make it clear that the trimming removes the resist bridges.
In claim 9, at line 14-15, please replace “plurality of line patterns extending in a first direction and arranged parallel to each other in a second direction crossing the first direction”  with - - a plurality of parallel lines extending in a first direction separated in a second direction perpendicular to the first direction- - 
	In claim 16, at line 2, please replace - - “to an”  with - - for an - - .
	In claim 16, at line 15-17, please move this language to immediately after the step of  “determining a mask bias ...” (line 2).
	In claim 16, at lines 8, after “photo mask”, please insert - - with the exposure dose with the mask bias - - 
	In claim 16, at line 11, after “resist pattern”, please insert - - where one or more resist bridges have been removed - - .
In claim 18, at lines 2-3, please replace “plurality of line patterns extending in a first direction and arranged parallel to each other in a second direction crossing the first direction”  with - - a plurality of parallel lines extending in a first direction separated in a second direction perpendicular to the first direction- - 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. 9905754 and Wise et al. 20160379824, further in view of Kinoshita JP 02-186346,  Bai et al. 20190267246 and Mignot et al. 20200144061.
Yoon et al. 9905754 teaches with respect to figures 1-8, a substrate (10), target layer (12), a SiOH hardmask (14) a SiON layer (16), an antireflection layer ((18) and a resist layer (20). The resist is exposed and developed and is described as having poor roughness characteristics. A first ion beam etch at an angle of 20-50 degrees to reduce the roughness of the resist pattern sidewalls (figure 4). A second ion beam etch at 70-90 degrees is then used (figure 5). The ARC, SiON, SiOH are then etched using an anisotropic etch, such as an ion beam or RIE etch (3/14-5/50). Yoon illustrates the patterning of parallel lines in figure 9 and 11, which are shown to be smoothed in figure 10 (cross-sectional views in other figures, 3/18-20). 


    PNG
    media_image1.png
    495
    312
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    499
    326
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    494
    301
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    496
    316
    media_image4.png
    Greyscale


Wise et al. 20160379824 teaches exposure of resist using EUV dosages of 15-40 mJ/cm2 [0041-0042].  As the dosage in the exposure is reduced, the roughness is disclosed as increasing [0041]. An intentionally low exposure dose can be used to generate rough features which can then be smoothed [0042].  The exposure to form patterns of lines or arrays of holes is disclosed [0008,0027,0045]. The 3 LCDU of the resist is as a function of exposure is shown in figure 2 with the  3 LCDU being 3-5 nm between exposures of ~30 and ~40 mJ/cm2 [0041]. Figures 3 and 4A show two parallel resist lines with protuberances which are to be etched extending into the space between them.
Mignot et al. 20200144061 teaches that under exposure or EUV resist results in resist scumming (undesired residual resist) inside hole or trench structures [0035]. Low to moderate EUV exposure doses are disclosed as increasing the occurrence of micro-bridging defects or resist scumming [0043]. 
Bai et al. 20190267246 teaches a resist which has been exposed to EUV and developed to form a pattern including a, undesired residual pattern (84), which connects line portions of the photoresist patterns (82). A ion beam etch is used to remove the undesired residual resist (84) and may be incident at angles between 0 and 90 degrees with 15-80 degrees being preferred. After the pattern is corrected the resist is used to anisotropically etch the antireflection and hardmask patterns [0022-0046]. 
Kinoshita JP 02-186346 teaches a substrate (1) with a metal layer (2) and a resist layer (3) formed upon it. The resist is exposed and developed, but leaves residue (5) outside the features (3). An ion beam is scanned across the entire surface to remove both the residue (5) and the metal layer underlying the residue covered areas. The remaining resist is then stripped form the wiring pattern (2) as shown in figure 1(f). (see abstract) 

    PNG
    media_image5.png
    242
    401
    media_image5.png
    Greyscale


It would have been obvious to use a low dose of 30-40 mJ/cm2 exposure process of Wise et al. 20160379824 in the exposure of parallel lines similar to those of figures 3 and 4A of Wise et al. or  Figures 9 and 10 of Yoon et al. which will yield an LCDU roughness of 3-5 nm and smooth this roughness using known techniques for doing so, such as the etch processes of Yoon et al. 9905754 with a reasonable expectation of success based upon the direction at [0042] of Wise et al. 20160379824 and it is clear from Kinoshita JP 02-186346,  Bai et al. 20190267246 and Mignot et al. 20200144061 that resist scumming and/or bridge defects inherently occur when a resist is not properly exposed and from Yoon et al. 9905754, Kinoshita JP 02-186346 and Bai et al. 20190267246  that the ion etch of Yoon et al. 9905754 would remove the resist scum and microbridges at the bottom of the holes/trenches formed between the desired resist structure and smooth the resist structures.
The measurement of the LCDU as a function of exposure dose in Wise et al. 20160379824 is held to be a determination of optimum exposure to achieve a low LCDU and acceptable underexposure dosages which results in higher LCDUs which are smoothed as discussed at [0042] and demonstrated in Yoon et al. 9905754.   
The determination of the optimum exposure based upon the LCDU and acceptable LCDU achieved with underexposures of 30-40 mJ/cm2 dosages are clearly taught in Wise et al. and meet the 10-40% under exposure limitations argued. Yoon et al. in figures 9 and 10 and Wise et all in figures 3 and 4A show parallel lines spaced apart from each other.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	3s sigma/smoothness  language and 112 issues
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 22, 2022